Exhibit 24(b)(8.53) DELAWARE INVESTMENTS FUND LIST As of September 30, 2009 Fund Number Fund Name Share Class Type CUSIP Number NASDAQ Symbol 452 Delaware Aggressive Allocation Portfolio A Equity 245918883 DFGAX 455 Delaware Aggressive Allocation Portfolio I Equity 245918859 DFGIX 535 Delaware Aggressive Allocation Portfolio R Equity 245918826 DFGRX 496 Delaware American Services A Equity 24581P101 DASAX 499 Delaware American Services I Equity 24581P200 DASIX 552 Delaware American Services R Equity 24581P507 DASRX 008 Delaware Cash Reserve A Money Market 245910104 DCRXX 444 Delaware Conservative Allocation Portfolio A Equity 245918107 DFIAX 447 Delaware Conservative Allocation Portfolio I Equity 245918404 DFIIX 533 Delaware Conservative Allocation Portfolio R Equity 245918818 DFIRX 592 Delaware Core Bond A Fixed Income 245908710 DPFIX 594 Delaware Core Bond I Fixed Income 245908678 DCBIX 595 Delaware Core Bond R Fixed Income 245908686 DEBRX 023 Delaware Core Plus Bond A Fixed Income 246094205 DEGGX 041 Delaware Core Plus Bond I Fixed Income 246094502 DUGIX 526 Delaware Core Plus Bond R Fixed Income 246094809 DUGRX 460 Delaware Corporate Bond A Fixed Income 245908785 DGCAX 463 Delaware Corporate Bond I Fixed Income 245908751 DGCIX 536 Delaware Corporate Bond R Fixed Income 245908744 DGCRX 189 Delaware Diversified Income A Fixed Income 246248744 DPDFX 195 Delaware Diversified Income I Fixed Income 246248587 DPFFX 531 Delaware Diversified Income R Fixed Income 246248553 DPRFX 129 Delaware Dividend Income A Equity 24610B107 DDIAX 132 Delaware Dividend Income I Equity 24610B404 DDIIX 543 Delaware Dividend Income R Equity 24610B842 DDDRX 019 Delaware Emerging Markets A Equity 245914841 DEMAX 020 Delaware Emerging Markets I Equity 245914817 DEMIX 540 Delaware Emerging Markets R Equity 245914569 DEMRX 464 Delaware Extended Duration Bond A Fixed Income 245908835 DEEAX 467 Delaware Extended Duration Bond I Fixed Income 245908793 DEEIX 549 Delaware Extended Duration Bond R Fixed Income 245908728 DEERX 588 Delaware Foundation Equity Fund A Equity 245918792 DFEAX 591 Delaware Foundation Equity Fund I Equity 245918768 DFEIX 590 Delaware Foundation Equity Fund R Equity 245918776 DFERX 179 Delaware Global Value A Equity 245914718 DABAX 182 Delaware Global Value I Equity 245914676 DABIX 016 Delaware Growth Opportunities A Equity 245906102 DFCIX 045 Delaware Growth Opportunities I Equity 245906201 DFDIX 523 Delaware Growth Opportunities R Equity 245906508 DFRIX 137 Delaware High-Yield Opportunities A Fixed Income 245908876 DHOAX 140 Delaware High-Yield Opportunities I Fixed Income 245908843 DHOIX 539 Delaware High-Yield Opportunities R Fixed Income 245908736 DHIRX 556 Delaware Inflation Protected Bond A Fixed Income 246094882 DIPAX Fund Number Fund Name Share Class Type CUSIP Number NASDAQ Symbol 559 Delaware Inflation Protected Bond I Fixed Income 246094858 DIPIX 034 Delaware International Value Equity A Equity 245914106 DEGIX 048 Delaware International Value Equity I Equity 245914403 DEQIX 527 Delaware International Value Equity R Equity 245914577 DIVRX 001 Delaware Large Cap Value A Equity 245907100 DELDX 051 Delaware Large Cap Value I Equity 245907407 DEDIX 520 Delaware Large Cap Value R Equity 245907886 DECRX 022 Delaware Limited-Term Diversified Income A Fixed Income 245912308 DTRIX 047 Delaware Limited-Term Diversified Income I Fixed Income 245912506 DTINX 525 Delaware Limited-Term Diversified Income R Fixed Income 245912803 DLTRX 577 Delaware Mid Cap Value A Equity 246093868 DLMAX 579 Delaware Mid Cap Value I Equity 246093835 DLMIX 580 Delaware Mid Cap Value R Equity 246093843 DLMRX 448 Delaware Moderate Allocation Portfolio A Equity 245918503 DFBAX 451 Delaware Moderate Allocation Portfolio I Equity 245918800 DFFIX 534 Delaware Moderate Allocation Portfolio R Equity 245918834 DFBRX 095 Delaware REIT A Equity 246248868 DPREX 186 Delaware REIT I Equity 246248777 DPRSX 529 Delaware REIT R Equity 246248561 DPRRX 316 Delaware Select Growth A Equity 928931104 DVEAX 442 Delaware Select Growth I Equity 928931757 VAGGX 532 Delaware Select Growth R Equity 928931740 DFSRX 480 Delaware Small Cap Core A Equity 24610B883 DCCAX 483 Delaware Small Cap Core I Equity 24610B859 DCCIX 550 Delaware Small Cap Core R Equity 24610B834 DCCRX 509 Delaware Small Cap Growth A Equity 246118301 DSCAX 512 Delaware Small Cap Growth I Equity 246118608 DSCIX 537 Delaware Small Cap Growth R Equity 246118590 DSCRX 021 Delaware Small Cap Value A Equity 246097109 DEVLX 046 Delaware Small Cap Value I Equity 246097208 DEVIX 538 Delaware Small Cap Value R Equity 246097505 DVLRX 003 Delaware Trend A Equity 245905104 DELTX 043 Delaware Trend I Equity 245905203 DGTIX 522 Delaware Trend R Equity 245905500 DETRX 101 Delaware U.S. Growth A Equity 245917505 DUGAX 104 Delaware U.S. Growth I Equity 245917802 DEUIX 530 Delaware U.S. Growth R Equity 245917711 DEURX 456 Delaware Value A Equity 24610C881 DDVAX 459 Delaware Value I Equity 24610C857 DDVIX 561 Delaware Value R Equity 245907860 DDVRX
